DETAILED ACTION
Claims 1-20 are pending.
The computer program product, from claims 17-20, comprising a computer readable storage medium is construed to be a non-transitory computer readable medium (see applicant published application ¶0070).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiber et al. (US 7,805,496 B2) in view of Klemm et al. (US 2015/0381533 A1).

With respect to claim 1, Aiber discloses: a computer-implemented method (i.e., method of modeling, optimizing and planning for capacity in a large-scale computer system in Aiber, col. 1 lines 15-20) comprising:

generating a model of the communication between the plurality of users for the first period of time (i.e., modeling of probabilistic client request sequences, behaviors, and/or patterns with automatic learning methods in Aiber, col. 2 lines 14-27);
establishing, based on the model, respective baselines of communication for each of the plurality of users, wherein each of the respective baselines includes a respective range of probabilistic outcomes (i.e., combining for each client request type and generating a probabilistic graph based on empirical frequency of outcomes, each client request may correspond to a respective customer with a respective SLA agreement in Aiber, col. 14 lines 7-40, col. 42-52); and
executing a remedial action that is configured to bring communication of the user within the range of the baseline for the user (i.e., optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold in Aiber, col. 17 lines 44-63).
Aiber discloses generating probabilistic graph of empirical frequency of outcomes for monitored client requests corresponding to SLA agreements (col. 14 lines 7-40, col. 42-52).  Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: detecting, over a second period of time, communication that is outside of a range of a baseline for a user of the plurality of users (i.e., initially monitoring to identify baseline usage and activity patterns of email communication for users and determining a threshold based on a determined mean rate of messages being exceeded in Klemm, ¶0037-0038).


With respect to claim 2, Aiber discloses: the computer-implemented method of claim 1, further comprising: simulating, using the model, a plurality of remedial actions that includes the remedial action (i.e., simulating user requests using the user models to evaluate the performance and test optimizations to policy and the system in Aiber, col. 17 lines 13-63); and
determining, via the simulations of the model, that the remedial action of the plurality of remedial actions is configured to bring communication of the user within the range of the baseline (i.e., exploring and simulating for a range of parameters for optimization iteratively until the optimized policies simulate metrics of the system reaching a predefined threshold in Aiber, col. 17 lines 57-63).

With respect to claim 3, Aiber discloses: the computer-implemented method of claim 1, wherein the remedial action is executed automatically on a schedule, immediately, or on delay (i.e., optimizer processing a range of actions and policies to maximize a metric and the system will update the configuration of the site directly in response to optimization in Aiber, col. 8 line 50 - col. 9 line 3).

With respect to claim 4, Aiber discloses optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold (col. 17 lines 44-63).  Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: the computer-implemented method of claim 1, wherein the remedial action is provided to an identified user for the 
Based on Aiber in view of Klemm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klemm to improve upon those of Aiber in order to effectively and dynamically take action in response to transient increases of message volume.

With respect to claim 5, Aiber discloses generating probabilistic graph of empirical frequency of outcomes for monitored client requests corresponding to SLA agreements (col. 14 lines 7-40, col. 42-52).  Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: the computer-implemented method of claim 1, wherein the baseline of communication includes an average number of messages (i.e., frequency and baseline email usage patterns corresponding to a threshold set as a mean or average rate of e-mail communication in Klemm, ¶0037-0038).
Based on Aiber in view of Klemm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klemm to improve upon those of Aiber in order to effectively and dynamically take action in response to transient increases of message volume.

With respect to claim 9, Aiber discloses: the computer-implemented method of claim 1, wherein establishing respective baselines for the plurality of users includes identifying a role of each user of the plurality of users (i.e., user behavior can define clusters based on attributes and the user ID of each requests is associated with a corresponding client cluster using user behavioral model in Aiber, col. 2 lines 14-27 and col. 9 lines 58-67).

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 9.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 9.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 1.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 1.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 2.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 2.

With respect to claim 20, Aiber discloses: the computer program product of claim 17, wherein the remedial action is executed autonomously (i.e., optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold using autonomous methods in Aiber, col. 17 lines 44-63).

Claims 6-8, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiber et al. (US 7,805,496 B2) in view of Klemm et al. (US 2015/0381533 A1), and further in view of Richardson et al. (US 2010/0070554 A1).

With respect to claim 6, Aiber discloses optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold (col. 17 lines 44-63).  Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: the computer-implemented method of claim 5, wherein: the detecting that the communication is outside of the range includes detecting that the user is receiving less than a lower limit threshold of the range that is less than the average number of messages (i.e., a threshold mean and standard deviation ranges for determining messages are below a threshold in Klemm, ¶0039).
Based on Aiber in view of Klemm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klemm to improve upon those of Aiber in order to effectively and dynamically take action in response to transient increases of message volume.
Aiber discloses optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold (col. 17 lines 44-63).  Aiber and Klemm do(es) not explicitly disclose the following.  Richardson, in order to achieving a desirable balance of information exchange among participants as inquirers and experts (abstract), discloses: the executing the remedial action includes redirecting some messages to the user (i.e., based on being below a distractibility factor, redirect messages to an expert candidate according to rate of questions in a span of time and corresponding to a subject matter in Richardson, ¶0077).


With respect to claim 7, Aiber discloses optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold (col. 17 lines 44-63).  Aiber do(es) not explicitly disclose the following.  Klemm, in order to effectively and dynamically take action in response to transient increases of message volume (¶0006), discloses: the computer-implemented method of claim 5, wherein: the detecting that the communication is outside of the range includes detecting that the user is receiving less than a lower limit of the range (i.e., a threshold mean and standard deviation ranges for determining messages are below a threshold in Klemm, ¶0039). 
Based on Aiber in view of Klemm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klemm to improve upon those of Aiber in order to effectively and dynamically take action in response to transient increases of message volume.
Aiber discloses optimizing the policies or modifying the system model based on a simulation to have the system metrics reach a predefined threshold (col. 17 lines 44-63).  Aiber and Klemm do(es) not explicitly disclose the following.  Richardson, in order to achieving a desirable balance of information exchange among participants as inquirers and experts (abstract), discloses: ; and the executing the remedial action includes generating some messages to send to the user (i.e., based on being below a distractibility factor, redirect messages to an expert candidate according to rate of questions in a span of time and corresponding to a subject matter, the routing based on a question interpretation module 
Based on Aiber in view of Klemm, and further in view of Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Richardson to improve upon those of Aiber in order to achieving a desirable balance of information exchange among participants as inquirers and experts.

With respect to claim 8, Klemm discloses a threshold mean and standard deviation ranges for determining messages are below a threshold (¶0039).  Aiber and Klemm do(es) not explicitly disclose the following.  Richardson, in order to achieving a desirable balance of information exchange among participants as inquirers and experts (abstract), discloses: the computer-implemented method of claim 1, wherein: the model reflects a plurality of subjects (i.e., experts can express preference for particular subject matter to answer questions for in Richardson, ¶0077);
the baseline of communication includes a number of messages related to a subject of the plurality of subjects (i.e., rate of questions in a span of time corresponding to a particular subject matter in Richardson, ¶0077);
the detecting that the communication is outside of the range includes detecting that the user is receiving less than a lower limit of the range for messages related to the subject (i.e., if an expert is below  the distractibility factor, routing more messages of a corresponding subject to the expert in Richardson, ¶0077); and
the executing the remedial action includes at least one of redirecting some messages related to the subject to the user or generating some messages related to the subject to send to the user (i.e., based on being below a distractibility factor, redirect messages to an expert candidate according to rate of questions in a span of time and corresponding to a subject matter in Richardson, ¶0077).


With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 6.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 6.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 8.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 8.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 6.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
2/26/2022

/S. L./Examiner, Art Unit 2447    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447